      2:20-cv-02369-BHH          Date Filed 03/26/21      Entry Number 14        Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF SOUTH CAROLINA
                                CHARLESTON DIVISION


 UNITED STATES OF AMERICA,                               )      Civ. No. 2:20-cv-02369-BHH
 ex rel. RATLIFF CPA FIRM, P.C.,                         )
                                                         )
                       Plaintiff–Relator,                )
                                                         )       FILED EX PARTE AND
                           v.                            )           UNDER SEAL
                                                         )
 FIRST-CITIZENS BANK & TRUST COMPANY;                    )
 INTUIT INC. AND INTUIT FINANCING INC.                   )
 d/b/a QUICKBOOKS CAPITAL; PINNACLE                      )
 BANK; AND TRUIST BANK,                                  )
                                                         )
                           Defendants.


                             UNITED STATES’ NOTICE OF
                         ELECTION TO DECLINE INTERVENTION

       Pursuant to the False Claims Act, 31 U.S.C. § 3730(b)(4)(B), the United States notifies the

Court of its decision not to intervene in this action.

        Although the United States declines to intervene, the United States respectfully refers the

Court to 31 U.S.C. § 3730(b)(1), which allows the relator to maintain the action in the name of the

United States but provides that the “action may be dismissed only if the court and the Attorney

General give written consent to the dismissal and their reasons for consenting.” Id. Accordingly,

should this case move forward, the United States requests that if the relator or the defendants

propose that this action be dismissed, settled, or otherwise discontinued, this Court solicit the

written consent of the United States before ruling on any such motion or request.

       Furthermore, if this case continues, the United States requests, pursuant to 31 U.S.C. §

3730(c)(3), that all pleadings filed in this action be served upon the United States and that orders

issued by the Court be sent to counsel for the United States. The United States reserves its right to
      2:20-cv-02369-BHH          Date Filed 03/26/21      Entry Number 14         Page 2 of 2




order any deposition transcripts, to intervene in this action at a later date for good cause, and to

seek the dismissal of the relator’s action or claim. The United States also requests that it be served

with all notices of appeal.

       The United States further moves that the seal be lifted as to all previously filed documents.

       A proposed order accompanies this notice.

                                                  Respectfully submitted,

                                                  M. RHETT DEHART
                                                  ACTING UNITED STATES ATTORNEY

                                            By:    s/Johanna C. Valenzuela
                                                  Johanna C. Valenzuela (#11130)
                                                  Assistant United States Attorney
                                                  1441 Main St., Suite 500
                                                  Columbia, SC 29201
                                                  (803) 929-3122
                                                  Johanna.Valenzuela@usdoj.gov


March 26, 2021                                    Attorney for the United States of America




                                                  2
